Exhibit 10
ADDENDUM TO EMPLOYMENT AGREEMENT
THIS ADDENDUM TO EMPLOYMENT AGREEMENT (this “Addendum”) is dated as of March
[__], 2020, by and between Jason Industries, Inc., a Delaware corporation (the
“Company”), and [_________] (the “Employee”), and is intended to modify that
certain Employment Agreement, dated as of [_____], by and between the Company
and the Employee (the “Employment Agreement”). Any capitalized term not defined
herein will have the meaning ascribed to such term in the Employment Agreement.
As a result of the COVID-19 pandemic and its impact on the business and
operations of the Company and its affiliates, the Company and the Employee
desire to amend the Employment Agreement, as set forth below.
1.The Employment Agreement shall be amended to include the following provision:
Notwithstanding anything in this Agreement to the contrary, the reduction of
Employee’s Base Salary by an amount not to exceed 25% of Employee’s existing
Base Salary, effective April 1, 2020 until no later than June 30, 2020, and/or a
reduction or diminution of Employee’s duties and/or responsibilities, in each
case, as a result of, or related to, the Company’s actions taken in response to
the COVID-19 pandemic, shall not constitute grounds for a Constructive
Termination for any purpose under this Agreement or any other arrangement
between Employee and the Company or any of its affiliates (including, without
limitation, that certain Retention Bonus Agreement dated March 2, 2020, by and
between the Company and Employee) and shall not entitle Employee to any
severance or other payment or benefit pursuant to this Agreement or otherwise.
Additionally, the Employee hereby acknowledges and agrees that grounds for a
Constructive Termination under the Employment Agreement has not occurred prior
to or as a result of this Addendum. Except as expressly hereby amended, the
Employment Agreement will remain in full force and effect in accordance with the
terms thereof. To the extent a conflict arises between the terms of the
Employment Agreement and this Addendum, the terms of this Addendum will prevail.
EMPLOYEE
By: _____________________________     
Name:


JASON INDUSTRIES, INC.




By: _____________________________
Name:
Title:



